
	

114 HRES 245 IH: Expressing the sense of the House of Representatives that domestically grown flowers support the farmers, small businesses, jobs, and economy of the United States, enhance the ability of the people of the United States to honor their mothers on Mother’s Day, and that the White House should strive to showcase domestically grown flowers.
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 245
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2015
			Mrs. Capps (for herself, Mr. Hunter, Ms. Pingree, and Ms. Herrera Beutler) submitted the following resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Expressing the sense of the House of Representatives that domestically grown flowers support the
			 farmers, small businesses, jobs, and economy of the United States, enhance
			 the ability of the people of the United States to honor their mothers on
			 Mother’s Day, and that the White House should strive to showcase
			 domestically grown flowers.
	
	
 Whereas the people of the United States have a long history of using flowers and greens grown in the United States to bring beauty to important events and express affection for loved ones;
 Whereas consumers spend more than $25,000,000,000 each year on floral products, including garden plants, bedding, indoor plants, and cut flowers;
 Whereas 30 percent of households in the United States purchase fresh cut flowers and greens from more than 16,000 florists and floral establishments each year;
 Whereas the people of the United States increasingly want to support domestically produced foods and agricultural products, yet 74 percent of the people of the United States do not know where the flowers they purchase are grown, and 58 percent would prefer to buy locally grown flowers given the choice;
 Whereas in response to increased demand, the Certified American Grown Flowers logo was created in July 2014, in order to educate and empower consumers to purchase flowers from domestic producers;
 Whereas, as of April 2015, millions of stems of domestically grown flowers are now Certified American Grown;
 Whereas domestic flower farmers produce thousands of varieties of flowers across the United States, such as peonies in Alaska, Gerbera daisies in California, lupines in Maine, tulips in Washington, lilies in Oregon, and larkspur in Texas;
 Whereas the 5 flower varieties with the highest United States production are tulips, Gerbera daisies, lilies, irises, and gladiolas;
 Whereas people in every State have access to domestically grown flowers, yet only 1 of 5 flowers sold in the United States is domestically grown;
 Whereas the domestic cut flower industry creates almost $42,000,000 in economic impact daily and supports hundreds of growers, thousands of small businesses, and tens of thousands of jobs in the United States;
 Whereas more people in the United States are expressing interest in growing flowers locally, which has resulted in an approximately 20-percent increase in the number of domestic cut flower farms since 2007;
 Whereas most domestic cut flowers and greens are sold in the United States within 24 to 48 hours after harvest and last longer than flowers shipped longer distances;
 Whereas in 2014, President Barack Obama and First Lady Michelle Obama highlighted their support for domestically grown flowers at the White House State Dinner with French President François Hollande, the only White House State Dinner that year;
 Whereas the 2014 White House State Dinner featured quince branch from Mississippi, weeping willow from New Jersey, Scotch broom from Virginia, iris from California, and alocasia, equisetum, nandina, and green liriope from Florida;
 Whereas flower-giving has been a holiday tradition in the United States for generations; Whereas Mother’s Day and Valentine’s Day are 2 of the 3 top flower-giving holidays in the United States;
 Whereas 38 percent of the people in the United States, spending more than $2,000,000,000, buy flowers on Valentine’s Day; and
 Whereas flowers are even more popular on Mother’s Day than on Valentine's Day, and in 2014, 2/3 of people in the United States celebrating Mother’s Day purchased flowers, spending more than $2,300,000,000: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that— (1)purchasing flowers grown in the United States supports the farmers, small businesses, jobs, and economy of the United States;
 (2)flowers and greens grown in the United States are a vital and integral part of the agricultural industry of the United States;
 (3)flowers grown in the United States enhance the ability of Americans to honor their mothers on Mother's Day; and
 (4)the White House should strive to showcase flowers and greens grown in the United States to show support for the flower breeders, farmers, processors, and distributors of the United States.
			
